Title: To John Adams from John Quincy Adams, 19 June 1815
From: Adams, John Quincy
To: Adams, John


				N 39.My Dear Sir.
					London 19. June 1815.
				
				On my arrival here I received from my Sons George and John, several important Letters from you. Others have since been delivered to me, the latest of them dated 1. May. The multiplicity of occupations great and small which still absorb my time make it impossible for me to answer them at present—I shall not forget them hereafter. Mr John Gore and his Lady, are returning to America in the Galen—He is good enough to take charge of the Seal which I have procured according to your directions, and I shall endeavour to send by the same vessel the other Articles, sent for by my Mother. Possibly however they may miss this opportunity. My children are yet all with us, and as this is precisely the Season of a vacation for five or six weeks in all the schools, they will probably remain with us during that time—George and John, are already home sick, and I have reason enough for being so too.The great Events that are impending over Europe are in the prospect so uncertain, that I find myself unable even to speculate upon their approaching issue. The general opinion here is that the campaign will be short, and that Napoleon will be overwhelmed by the results of a single battle—The probability of that Event now appears to me to be great—I long questioned whether the union or the ardour of the allies would be so steady and permanent as it has proved to be—The symptoms of his internal weakness in France did not begin to shew themselves until his triumph over The Bourbons was complete, and the determination of the Allies to destroy him was ascertained—His second fall will be not to rise again—But the cause of which he is the champion will survive him.—The British Ministry made last week a loan of 36 Millions Sterling, with the most perfect facility—Their National Expenditure this year exceeds 120 Millions—When is this to end?It will end sooner than the duty and affection of your Son.
				
					John Quincy Adams.
				
				
			